Title: To Benjamin Franklin from Antoine-Alexis-François Cadet de Vaux, 13 January 1783
From: Cadet de Vaux, Antoine-Alexis
To: Franklin, Benjamin


Monsieur,ce 13 Jer 1783
M. Brongniart de l’académie Royale d’architecture a fait tirer Empreinte de la médaille destinée à consacrer l’union des Etats unis avec la france; il desire avoir l’honneur d’en présenter l’Epreuve à monsieur franklin. Je desire de mon coté avoir l’honneur de lui rendre mes devoirs, mais comme M. Brongniart et moi avons beaucoup d’occupations, chacun de notre coté, et que nous ne Voudrions pas courir les risques de ne point trouver Monsieur franklin, Je me Suis chargé d’avoir l’honneur de vous Ecrire et de vous prier de me mander Si nous pouvons nous rendre jeudi à Passy et à quelle heure pour la plus grande commodité de Monsieur franklin.
J’ai l’honneur d’Etre avec un respectueux attachement Monsieur, Votre très humble et très obeissant Serviteur
Cadet DE Vauxcenseur royal, rue des Gravilliers
 
Notation: Cadet de Veaux 13. Sept. 1783 Paris
